—In a proceeding, inter alia, to stay arbitration of a claim for uninsured motorist benefits, the petitioner Allstate Insurance Company appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated May 7, 1997, which denied the petition and dismissed the proceeding.
Ordered that the order is áffirmed, with costs.
The Supreme Court properly denied the petition to permanently stay arbitration of the respondent’s uninsured motorist claim. The petitioner had almost 11 months prior to the commencement of the instant proceeding “within which to seek discovery of the respondent insured as provided for in the insurance policy, and unjustifiably failed to utilize that opportunity” to obtain the discovery now sought (Matter of Allstate Ins. Co. v Urena, 208 AD2d 623; see, Matter of Liberty Mut. Ins. Co. v DeCaro, 244 AD2d 487; Matter of Allstate Ins. Co. v Nebedum, 208 AD2d 624; cf., Matter of Metropolitan Prop. *675& Cas. Ins. Co. v Keeney, 241 AD2d 455; Matter of M.V.A.I.C. [Lucash], 16 AD2d 975). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.